PER CURIAM.
Otis Elevator, defendant below, seeks cer-tiorari review of an order compelling discovery. The controversy involves numerous interrogatories and requests for production, which Otis complains are unduly burdensome and unlikely to result in the discovery of relevant evidence. The response by plaintiff Floyd Shannon includes concessions about the scope of his discovery request which, considered in conjunction with the record and the arguments of counsel, persuade us that the circuit court’s order does not depart from the essential requirements of law. Accordingly, we deny the petition for certiorari.
*227CAMPBELL, A.C.J., and ALTENBERND and LAZZARA, JJ., concur